Citation Nr: 1200810	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected arthritis of both ankles, currently rated at 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the RO.  

The issue of service connection for pes planus, to include as secondary to a service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.  

2.  The service-connected arthritis of both ankles is shown to be productive of a disability picture that more closely approximates that manifested by occasional incapacitating exacerbations; neither marked limited motion, nor ankylosis or marked deformity of the os calcis or astragalus is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, but no higher for the service-connected arthritis of the both ankles have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71 including Diagnostic Codes 5003, 5010 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice prior to the initial adjudication of the claim in March 2006.

In addition, pertinent private and VA treatment records have been obtained and the Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of VCAA and the pertinent implementing regulations.  


Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis of both ankles.  Diagnostic Code 5010 directs that arthritis due to trauma, and substantiated by x-ray findings should be rated as degenerative arthritis.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by finding such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, rate as follows:  A 20 percent rating is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Under Diagnostic Code 5271, a 10 percent rating is assignable for moderate limitation of ankle motion, and a 20 percent rating is assignable for marked limitation of ankle motion.  Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a June 2001 rating decision, the RO granted service connection for arthritis of both ankles, and assigned a 10 percent rating, effective in December 1999.  The granted was based on x-ray evidence in the service treatment records showing findings of arthritis in both ankles.  

In March 2006, the Veteran submitted a claim for increase, asserting that the pain in his ankles had become excruciating over the years.  

The Veteran continues to assert having constant pain and swelling in the ankles.  

A June 2002 VA treatment record showed that x-ray studies were positive for arthritic changes in the right ankle.  An August 2005 x-ray of the left ankle revealed apparent ankylosis of the tarsal bones along with soft tissue swelling.  There appeared to be a progression in the severity of the osteoarthropathy since previous radiographs in 2001.  

A September 2005 VA examination noted the Veteran's complaint of bilateral ankle pain that had been present for years but recently had become more intense.  He reported having a sense of something "floating" in the ankle.  An examination revealed swelling and tenderness over the posterior tibial tendons, bilaterally, as well as posterior tibial tendon weakness.  There was no tenderness around the fibula.  An impression of bilateral posterior tibial tendon dysfunction resulting in planovalgus feet was provided.  

An October 2005 MRI of the lower extremities was performed as the result of the Veteran's complaints of  having bilateral ankle pain for the previous four months.  An MRI of the right ankle revealed a lateral ligamentous abnormality with tears of the ATFL and anterior tib-fib ligaments and likely old injury to the CFL; a large amount of soft tissues around the anterolateral gutter and inferior to the lateral malleolus suggestive of gutter syndrome; tibialis posterior tendon tenosynovitis; and sinus tarsal syndrome.  

An MRI of the left ankle revealed a likely torn ATFL and anterior tib-fib ligament with soft tissue in the region of the anterolateral gutter with features of anterolateral gutter syndrome less marked than on the right; lax spring ligament; and obliteration of the sinus tarsal fat.  There was also a small effusion found in both ankles.

The VA treatment records dated in 2006 showed that the Veteran complained of ankle pain.  An August 2006 record revealed a prior medical history of arthritis in both ankles with no gout.

The Veteran was afforded a VA examination in May 2006 and complained of daily bilateral ankle pain without radiation, weakness or stiffness.  He also reported having swelling about four times a year that lasted one to two days.  He denied having symptoms of heat, redness, instability, giving way, locking, fatigability or decreased endurance.  He treated the pain with ibuprofen three times a day and Percocet on an as-needed basis.  

The Veteran reported having flare-ups about once every four to five months, lasting approximately one week.  The flare-ups were precipitated by prolonged standing or walking and alleviated by rest.  He used a cane to walk and wore a brace on the right ankle.  He reported having three incapacitating episodes in the preceding twelve months due to his ankles.  There were no episodes of dislocation or subluxation or evidence of inflammatory arthropathy.  

On examination, the Veteran's dorsiflexion was to 20 degrees and his plantar flexion was to 45 degrees, bilaterally.  All ranges of motion were without pain, and there was no change on repetitive motion.  Additionally, there was no objective evidence of pain, edema, effusion, instability, weakness, tenderness to palpation, redness, heat, abnormal movement or guarding of movement.  

The examiner did note significant pes planus with approximately 7 degrees of valgus angulation of the os calcis.  There was also significant over-pronation of the foot.  The examiner observed that the Veteran's gait was slow and that he walked with a limp.  The examiner provided a diagnosis of degenerative joint disease of the bilateral ankles, with pain as the primary limiting factor.  

The Veteran was afforded another VA examination in January 2008 and complained of continuing pain in both ankles with occasional swelling.  His current symptoms included pain, stiffness, swelling, tenderness and popping in both ankles.  He denied symptoms of having deformity, giving way, instability, weakness, locking episodes or effusion.  Flare-ups occurred in both ankles about twice a week, depending on his level of activity.  There was no loss of motion during flare-ups.  

The Veteran could only stand for 15 to 20 minutes and only walk for 150 to 200 yards.  He reported that his ankle disability affected his job as he was required to stoop, kneel and stand for long periods of time.  He also lost about one week from work due to ankle pain in the past year.  

On examination, the Veteran's gait was noted to be antalgic with the use of a cane. However, the use of the cane was due to a current right knee flare-up.  The range of motion testing showed that ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally.  There was no pain on motion or loss of motion on repetitive use.  The x-ray study of the left ankle showed no radiographic abnormality.  The x-ray study of the right ankle showed minimal osteophyte formation related to the distal tibia.  A diagnosis of right ankle arthritis and left ankle strain was provided.  

Based on a careful review of the record, the Board finds that the service-connected arthritis of both ankles is shown to be productive of a disability picture that more nearly approximates the criteria for the assignment of an increased rating of 20 percent under Diagnostic Codes 5003 and 5010.  

The Veteran reports having complaints of daily pain, stiffness, swelling and tenderness of both ankles, as well as flare-ups with incapacitating episodes in both ankles depending on his activity level and having lost time from work due to his ankle disability.  Additionally, his gait was slow and antalgic on examination. 

While the recent VA examinations revealed no significant limitation of motion with respect to either ankle, he was noted to have manifestations that included pain and swelling as well as episodes of incapacity related to overuse.  

To the extent that his bilateral ankle manifestations have been related to the service-connected arthritis, the Board finds the overall level of disablement to equate with occasional incapacitating exacerbations, but not with a functional loss due to pain manifested by marked limitation of either ankle.  Accordingly, on this record, an increased rating of 20 percent is assignment

The Board has also considered whether a rating higher than 20 percent is warranted under another diagnostic code.   However, absent a showing of ankylosis or marked deformity involving the os calcis or astragalus, a higher rating is not for application in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board is aware of the Veteran's complaints of significant pain involving his ankles.  As such, the recent examination showed no functional loss due to pain or during flare ups that would be consistent with marked limited motion of either ankle.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds no unusual or exceptional disability picture that would render the application of established rating criteria impractical.  The assigned ratings are found to reasonably address the Veteran's disability level and severity of the ankle manifestations.  Therefore, the Board has concluded that referral of the claim for extraschedular consideration is not in order.

Accordingly,  an increased rating of 20 percent rating, but no higher is assignable for the period of the appeal.  


ORDER

An increased rating of 20 percent for the service-connected arthritis of both ankles is granted, subject to the regulation controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


